Citation Nr: 0335769	
Decision Date: 12/18/03    Archive Date: 12/24/03

DOCKET NO.  01-02 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical & Regional Office 
Center (M&ROC) in Sioux Falls, South Dakota


THE ISSUES

1.  Entitlement to an increased rating for residuals of a 
fracture of the right tibia and fibula with an ankle 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Attorney


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran served on active duty from January 1960 to 
September 1963.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from July 1998 and January 2000 decisions 
by the Sioux Falls, South Dakota, Medical and Regional Office 
Center (M&ROC) of the Department of Veterans Affairs (VA), 
which granted the veteran an increased rating to 30 percent 
for residuals of a fracture of the right tibia and fibula 
with ankle disability and denied entitlement to a TDIU.

In June 2001, the Board remanded the veteran's claim.  

In October 2002, the Board denied the veteran's claim for a 
TDIU, but granted an increased rating to 40 percent for 
residuals of a fracture of the right tibia and fibular with 
an ankle disability.  The veteran appealed his claim to the 
United States Court of Appeals for Veterans Claims (Court), 
and in May 2003 the Court vacated and remanded the portion of 
the Board's decision that denied an increased rating above 40 
percent, and denied a TDIU.

This appeal is remanded to the M&ROC by way of the Appeals 
Mangement Center in Washington, DC.  VA will notify you if 
you are required to take further action. 

REMAND

Regarding the veteran's claim for a TDIU, it is noted that 
the April 2002 VA examination commented on the veteran's 
employability, and the October 2002 Board decision discussed 
at length the findings from the April 2002 VA examination.  
However, the joint motion for remand specifically alleged 
that the Board had failed to discuss the veteran's level of 
education in making its finding that the veteran was 
employable.  For this reason, further information concernoing 
the veteran's training, education, and experience must be 
obtained.

Regarding the veteran's claim for an increased rating from 40 
percent for his fracture residuals of the right tibia and 
fibula with ankle involvement, as noted in the introduction, 
the Board granted an increased rating to 40 percent after 
rating the veteran's disability by analogy to Diagnostic Code 
8521 (paralysis of common peroneal nerve).  The joint motion 
requested that the Board discuss whether the appellant's 
conditions should be assigned separate ratings pursuant to 
Esteban v. Brown, 6 Vet.App. 259 (1994).  

In light of the fact that the veteran's claim for a TDIU must 
be remanded for a VA examination, the veteran's claim for an 
increased rating should also be remanded so that the examiner 
can make findings of the veteran's right leg disability.  The 
examiner should determine whether the veteran has any 
neurological symptoms affecting his right ankle/foot.  
Thereafter, the M&ROC should determine whether pursuant to 
Esteban the veteran is entitled to separate ratings for his 
service-connected disability.  

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, and to ensure due 
process, it is the Board's opinion that further development 
of the case is necessary.  Accordingly, this case is REMANDED 
for the following action:

1.  All current medical records regarding 
the veteran's lower right leg must be 
obtained.  In particular, copies of all 
VA outpatient records since September 
2001 should be added to the claims 
folder.

2.  The veteran must be asked to report 
educational, vocational, and empl;oyment 
history. 

3.  The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and severity of his service-
connected fracture of the right tibia and 
fibula with an ankle disability.  All 
indicated tests or studies should be 
obtained as deemed necessary by the 
examiner.  The claims file should be made 
available to the examiner for review in 
conjunction with the examination.  The 
examination report should include 
responses to the medical questions listed 
below. 

a.  Does the veteran have ankylosis 
of the right ankle?  Specifically, 
does he have ankylosis in plantar 
flexion at more than 40 degrees, or 
in dorsiflexion at more than 10 
degrees, or does he have an 
abduction, adduction, inversion, or 
eversion deformity?  

b.  Does the veteran have nonunion 
of the right tibia or fibula with 
loss of motion, requiring the 
wearing of a brace?  

c.  Does the veteran's right ankle 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, these determinations 
should be expressed in terms of the 
degree of additional range of motion 
loss due to these symptoms - in 
other words, the examiner should 
express at what point these symptoms 
are noticeable (especially pain on 
use) when the veteran does range of 
motion testing such as flexion and 
abduction of the thigh)?

d.  Does pain significantly limit 
functional ability during flare-ups 
or when the right ankle is used 
repeatedly over a period of time 
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

e.  Describe the overall severity of 
the veteran's fracture residuals of 
the right tibia and fibula with 
ankle involvement, in terms of 
whether it is slight, moderate, or 
marked.  

f.  The examiner should comment on 
whether the veteran has any nerve 
involvement in his right leg and/or 
foot because of his service-
connected disability, and if he 
does, the examiner should comment on 
the symptoms of the nerve 
involvement, and the severity of the 
symptoms.  

g.  The examination report must 
include a statement as to the degree 
to which the veteran's  service-
connected disabilities (disregarding 
any nonservice-connected 
disabilities) interfere with his 
ability to obtain or retain gainful 
employment, including an assessment 
of the kinds of work, if any, he is 
able to perform.  In answering this 
question, the examiner should take 
into account the veteran's level of 
education.  If he is found capable 
of working desk-type jobs as opined 
by the April 2002 VA examiner, the 
examiner should opine whether the 
veteran has the necessary skills to 
handle those types of jobs.  If the 
examiner cannot answer these 
questions, then the claims folder 
should be sent to a vocational 
specialist who can answer the 
questions.   

h.  The examiner should state a 
medical opinion as to the degree the 
service-connected residuals of a 
fracture of the right tibia and 
fibula with ankle involvement, 
without regard to the claimant's 
nonservice-connected disabilities, 
interferes with the claimant's 
ability to work.

If it is not feasible to answer any of 
the above listed questions, this should 
be so stated

4.  After completion of the foregoing, 
and after undertaking any further 
development deemed warranted by the 
record the claims should be 
readjudicated.  In the event that the 
claims are not resolved to the 
satisfaction of the appellant, he should 
be furnished a Supplemental Statement of 
the Case regarding the issue of an 
increased rating for residuals of a 
fracture of the right tibia and fibula 
with an ankle disability from 40 percent, 
and a TDIU, which includes all additional 
applicable laws and regulations, and the 
reason for the decision.  The veteran 
must be given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  

In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.43 and 38.02.


______________________________________
G.H. Shufelt
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




